20-01189-mg          Doc 21      Filed 10/08/20 Entered 10/08/20 16:43:15                    Main Document
                                              Pg 1 of 3



Sheron Korpus
David S. Rosner
David J. Mark
Andrew Golden
KASOWITZ BENSON TORRES LLP
1633 Broadway
New York, New York 10019
Telephone: (212) 506-1700
Facsimile: (212) 506-1800

Counsel for USAVflow Limited

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                          )
    In re:                                                )     Chapter 11
                                                          )
    AVIANCA HOLDINGS S.A., et al.,1                       )     Case No. 20-11133 (MG)
                                                          )
                           Debtors.                       )     Jointly Administered
                                                          )
                                                          )
                                                          )
    AVIANCA HOLDINGS S.A., et al.,                        )
                                                          )
                           Plaintiffs,                    )
                                                          )
             v.                                           )     Adv. Proc. No.: 20-01189 (MG)
                                                          )
    USAVFLOW LIMITED,                                     )
                                                          )
                           Defendant.                     )


1
         The Debtors in these chapter 11 cases, and each Debtor’s federal tax identification number (to the extent
applicable), are as follows: Avianca Holdings S.A. (N/A); Aero Transporte de Carga Unión, S.A. de C.V. (N/A);
Aeroinversiones de Honduras, S.A. (N/A); Aerovías del Continente Americano S.A. Avianca (N/A); Airlease
Holdings One Ltd. (N/A); America Central (Canada) Corp. (XX-XXXXXXX); America Central Corp. (XX-XXXXXXX); AV
International Holdco S.A. (N/A); AV International Holdings S.A. (N/A); AV International Investments S.A. (N/A);
AV International Ventures S.A. (N/A); AV Investments One Colombia S.A.S. (N/A); AV Investments Two Colombia
S.A.S. (N/A); AV Taca International Holdco S.A. (N/A); Avianca Costa Rica S.A. (N/A); Avianca Leasing, LLC (47-
2628716); Avianca, Inc. (XX-XXXXXXX); Avianca-Ecuador S.A. (N/A); Aviaservicios, S.A. (N/A); Aviateca, S.A.
(N/A); Avifreight Holding Mexico, S.A.P.I. de C.V. (N/A); C.R. Int’l Enterprises, Inc. (59- 2240957); Grupo Taca
Holdings Limited (N/A); International Trade Marks Agency Inc. (N/A); Inversiones del Caribe, S.A. (N/A); Isleña de
Inversiones, S.A. de C.V. (N/A); Latin Airways Corp. (N/A); Latin Logistics, LLC (XX-XXXXXXX); Nicaraguense de
Aviación, Sociedad Anónima (Nica, S.A.) (N/A); Regional Express Américas S.A.S. (N/A); Ronair N.V. (N/A);
Servicio Terrestre, Aereo y Rampa S.A. (N/A); Servicios Aeroportuarios Integrados SAI S.A.S. (XX-XXXXXXX); Taca
de Honduras, S.A. de C.V. (N/A); Taca de México, S.A. (N/A); Taca International Airlines S.A. (N/A); Taca S.A.
20-01189-mg        Doc 21      Filed 10/08/20 Entered 10/08/20 16:43:15                 Main Document
                                            Pg 2 of 3



                   NOTICE OF ADJOURNMENT OF HEARING
                    ON USAVFLOW LIMITED’S MOTION TO
                 DISMISS COMPLAINT [CASE NO. 20-11133 (MG)
           DOCKET NO. 307; ADV. PROC. NO. 20-01189 (MG) DOCKET NO. 1]

        PLEASE TAKE NOTICE that the hearing to consider Defendant USAVflow Limited’s

(i) Motion to Dismiss the Complaint Pursuant to Bankruptcy Rule 7012 or in the Alternative to

Stay Proceeding Pending Appeal of Rejection Order (the “Motion”) [Adv. Proc. Docket No. 13];

(ii) memorandum of law in support of the Motion [Adv. Proc. Docket No. 11]; and (iii) declaration

in support of the Motion [Adv. Proc. Docket No. 12] scheduled for 10:00 a.m. (prevailing Eastern

Time) on October 14, 2020 in the above-captioned adversary proceeding before the Honorable

Martin Glenn, United States Bankruptcy Judge, United States Bankruptcy Court for the Southern

District of New York, One Bowling Green, New York, New York 10004 has been adjourned to

Wednesday, November 4, 2020 at 2:00 p.m. (prevailing Eastern Time). In accordance with

General Order M-543, the Hearing will be conducted telephonically. Any parties wishing to

participate must do so telephonically through CourtSolutions (www.court-solutions.com).

Instructions to register for CourtSolutions LLC are attached to General Order M-543.



                             [Remainder of page intentionally left blank]




(N/A); Tampa Cargo S.A.S. (N/A); Technical and Training Services, S.A. de C.V. (N/A). The Debtors’ principal
offices are located at Avenida Calle 26 # 59 – 15 Bogotá, Colombia.


                                                     2
20-01189-mg     Doc 21   Filed 10/08/20 Entered 10/08/20 16:43:15   Main Document
                                      Pg 3 of 3



Dated: October 8, 2020
New York, New York

                                   Respectfully Submitted,

                                   KASOWITZ BENSON TORRES LLP

                                   /s/ Sheron Korpus
                                   Sheron Korpus
                                   David S. Rosner
                                   David J. Mark
                                   Andrew Golden
                                   Kasowitz Benson Torres LLP
                                   1633 Broadway
                                   New York, New York 10019
                                   Telephone: (212) 506-1700
                                   Facsimile: (212) 506-1800
                                   Email: SKorpus@kasowitz.com
                                            DRosner@kasowitz.com
                                            DMark@kasowitz.com
                                            AGolden@kasowitz.com

                                   Counsel for USAVflow Limited




                                         3
